DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 8/18/2022, with respect to the specification, claim objections of claims 4 and 8, and the 35 U.S.C. rejections of claims 2-4 have been fully considered and are persuasive.  The aforementioned rejections and objections of 5/18/2022 have been withdrawn.
Applicant’s amendments and arguments, see page 9, filed 8/18/2022, with respect to claims 1-15 and 17-18 have been fully considered and are persuasive.  The rejection of 5/18/2022 has been withdrawn. 
Specification
The disclosure is objected to because of the following informalities: 
Par. 110, line 1 – should recite “first thin film TL1” to be consistent.
Par. 116, line 2 – correct punctuation in “nonmagnetic object., and thus”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2 it is unclear how the temperature sensor is disposed at a region where the measured first temperature is greater than or equal to a predetermined temperature value. Specifically, it is unclear how the temperature sensor can be disposed in a region prior at a region based on a measured first temperature. Neither the claims nor the specification provides a means to adjust where the temperature sensor is disposed. Based on par. 143, it appears that the thermocouples are disposed in a region to measure a temperature of a portion where a temperature is equal to or higher than a predetermined temperature.
Claims 3-4 are rejected based on the dependency from claim 2.
Claim 19 is unclear. Claim 1, from which claim 19 depends, recites that a thickness of the thin film is less than a skin depth of the thin film.  Claim 19 recites that the thin film comprises a first thin film and a second thin film. The specification specifies the thickness of the first thin film (see pars. 110 and 115) and recites that the second thin film has the same technical features as the first thin film (see par. 106). The specification further provides that the thickness of the first thin film, and by extension to second thin film, is what is either narrower than the skin depth (specification, par. 110). Thus, it is unclear whether “thickness of the thin film” refers to the sum of the thicknesses of the first and second thin films, or to the thickness of each of the first and/or second thin films. 
Claim 20 is rejected based on the dependency from claim 19.
Claim 21 recites “a thin film disposed on at least one of a top surface or a bottom surface of the upper plate” and “wherein the thin film comprises a first thin film attached to the top surface of the upper plate and a second thin film attached to the bottom surface of the upper plate”. Claim 21 therefore recites that the thin film is simultaneously on (1) either the top or bottom surface, and (2) on both the top and bottom surface.  Accordingly, claim 21 is unclear. 
Allowable Subject Matter
Claim 2-4 and 19-2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the art of record describes a working coil configured to inductively heat at least one of the object or the thin film; wherein a thickness of the thin film is less than a skin depth of the thin film. The art of record does not describe the thickness of a thin film that is inductively heated being less than a skin depth of the thin film. The closest art of record, Keishima (U.S. 2005/0205561 A1), describes an electric conductor on the underside of the top plate or utensil being heated having a thickness at least equal to a penetrating depth of the magnetic flux to prevent a current from being induced on the other side of the electric conductor (Keishima, par. 26).
None of the art of record describes a thin film comprising a first thin film attached to the top surface of the upper plate and a second thin film attached to the bottom surface of the upper plate, and wherein the plurality of thermocouples comprise an upper thermocouple connected to the first thin film and a lower thermocouple connected to the second thin film. The closest art of record, Keishima, only describes a thin film on one side of the top plate or utensil and does not describe a thermocouple on each of the upper and lower surfaces.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO-2019129552-A1 describes a tubular heating element that has a coating on the sides of the heating element with a thickness that is one or more skin depths to help ensure a majority of the available energy is directed into the heating element.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761